Citation Nr: 1644521	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  15-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1950 to June 1955 and from February 1956 to September 1971.  Among other awards, the Veteran received the Korean Service Medal and Vietnam Service Medal with 2 Stars.  The Veteran died in August 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service; and he was diagnosed as having ischemic heart disease during his lifetime.

2.  The Veteran died in August 2009, in part, as a result of ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION 

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the Veteran's death.  38 C.F.R. § 3.312.  Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.  Ischemic heart disease is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations. Under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina. 

At the time of his death, the Veteran was not service connected for any disabilities.  The appellant asserts that the Veteran's death was caused by his exposure to herbicides while serving in Vietnam.  According to the Veteran's August 2009 death certificate, his immediate cause of death was cardiopulmonary arrest, the underlying cause was atrial fibrillation and cardiomyopathy, and the contributory cause was hypertension.  Private treatment records during the Veteran's lifetime showed diagnoses of dilated cardiomyopathy and systolic type of congestive heart failure.  Cardiology testing was conducted in July 2005, with an indication of coronary artery disease.  Thus, ischemic heart disease was a cause of the Veteran's death.

Based on a review of the Veteran's service records, the RO, in an October 2015 formal finding memorandum determined that there was no evidence of record that he had served in the Republic of Vietnam while serving with the U.S. Navy.  The RO did acknowledge that the Veteran had served aboard several different ships and submarines during the Vietnam War.  

As noted above, the law provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).

VA has interpreted this regulation to require "the servicemember's presence at some point on the landmass or the inland waters of Vietnam" for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Haas, 525 F.3d at 1195, 1197.  However VA has also recognized that the presumption of Agent Orange exposure applies for Navy veterans who served on vessels that were originally designated as offshore, or "blue water," vessels, but nevertheless were in inland waterways and offshore waters.  See Gray v. McDonald, 27 Vet. App. 313 (2016).

In February 2016, VA issued new guidance on the definition of inland and offshore waterways of Vietnam.  Specifically, VA defined offshore waters as "the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence."  VA determined that Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and, Ganh Rai Bay were considered to be offshore waters of the Republic of Vietnam.  VA Adjudication Procedures Manual (M21-1), Part IV, Subpart ii, Chapter 1. Section H.2.c; see also M21-1, IV.ii.2.C.3.m (Updated August 26, 2016).  The M21-1 also provides that Veterans with verified service aboard ships operating in the Republic of Vietnam inland waterways qualify for presumption of Agent Orange exposure according to the Agent Orange Act of 1991 implemented  under 38 CFR 3.307(a)(6)(iii).  See M21-1, IV.ii.1.H.2.g. (Updated August 26, 2016).  In addition, VA updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to Agent Orange or other herbicides.  See Vietnam Era Navy Ship Agent Orange Exposure Development Site, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (Updated June 15, 2016).

A review of the Veteran's claims file shows that he served aboard, among other ships, the USS Ponchatoula (AO-148) from February 17, 1969 to December 26, 1969.  This ship is included on the updated list of ships as a ship that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  In particular, the USS Ponchatoula sent crew members ashore to visit the An Thoi Naval Base on April 27, 1969.  Moreover, a July 2014 PIES response indicates that the USS Ponchatoula operated in the official waters of the Republic of Vietnam from February 11, 1969 to February 17, 1969; March 1, 1969 to March 11, 1969; March 17, 1969 to March 22, 1969; March 31, 1969 to April 6, 1969; April 25, 1969 to May 7, 1969; May 12, 1969 to May 21, 1969; June 5, 1969 to June 15, 1969; and June 20, 1969 to June 26, 1969.  

Although the appellant does not specifically assert that the Veteran went ashore in the Republic of Vietnam while serving aboard the USS Ponchatoula, the evidence shows that crew members did go ashore during the period in which the Veteran served aboard the ship.  Resolving doubt in the appellant's favor, the Board thus finds that he Veteran's  service involved duty or visitation in the Republic of Vietnam.  See 38 C.F.R. § 3.102.  Thus, it is presumed that he was exposed to herbicides.  As the Veteran was diagnosed as having ischemic heart disease during his lifetime, and this is a condition enumerated under 38 C.F.R. § 3.309(e), service connection for ischemic heart disease is warranted on a presumptive basis.  Therefore, because a service-connected disability, i.e., ischemic heart disease, caused the Veteran's death, service connection for the cause of the Veteran's death is warranted.


ORDER
 
Entitlement to service connection for the cause of the Veteran's death is granted.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




